Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 2/4/2022, Ram Sabnis requested an extension of time for ONE MONTH  and authorized the Director to charge Deposit Account No. 02-4300 the appropriate fee  for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 1-11.
Amend claims 12-17 as follows:
12. A method for preserving a biological sample comprising: transferring the biological sample to be preserved comprising one or more cells to a desiccation medium, wherein the desiccation medium comprises trehalose  at a concentration of [[(]]0.05- 0.30 M[[)]], a polymer at a concentration of [[(]]5-20%[[)]], and a cryoprotective at a concentration of  1 to 10%; desiccating the biological sample in the desiccation medium sufficiently close to the glass transition temperature (Tg) until entering into [[to]] the rubbery region while allowing the biological sample to equilibrate to changing extracellular conditions during desiccation; and crossing the Tg curve of the biological sample by cooling the desiccated biological sample to 10oC or more below the Tg of the biological sample to achieve  a 
13. The method of claim 12, wherein desiccation of the biological sample takes place in a spherical droplet of the desiccation medium to achieve a uniform drying 
14. The method of claim 12, wherein the desiccation medium replaces a or glass formers to reduce both osmotic and chemical stresses while raising the Tg of the biological sample.  
15. The method of claim 12, wherein desiccating the biological sample comprises convective or evaporative or vacuum desiccation while raising the Tg. 
16. The method of claim 15, wherein an initial desiccation of the biological sample is stopped at different moisture contents of the biological sample before reaching the rubbery region, and then 6AURI 2011-008064466.068SGR/36009129.1U.S. Patent Application No. 16/149,379Response to Office Actionthe initially desiccated biological sample is selected from the group consisting of [[(]]-20°C, -40°C [[or]] and -80°C [[)]] to induce extracellular ice nucleation.  
17. The method of claim 16, further comprising freeze-drying biological sample resulting from claim 16, which results in crossing the Tg curve of the biological sample at subzero or suprazero temperatures.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Support for the limitation of  “sufficiently close to the glass transition temperature (Tg) until entering into [[to]] the rubbery region” is found in the specification at page 2 where it is disclosed that the supersaturated region is the rubbery region (lines 19-21). Thus, being sufficiently close is not a relative term because it is a comparison between entering into the rubbery region based on the Tg (page 2, lines 30 to page 3, line 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653